                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

 CHARLES A. SPRADLIN,
              Plaintiff,                           CIVIL ACTION NO.
       v.                                          2:18-CV-00037-RWS
 JONATHAN SALCEDO,

              Defendant.



                                      ORDER

      This case comes before the Court on Defendant Jonathan Salcedo’s Motion

to Dismiss [18] and Plaintiff Charles A. Spradlin’s Motion for Leave to File

Amended Complaint [23]. After reviewing the record, the Court enters the

following Order.

                                    Background

      This is a civil rights case. On March 26, 2016, Plaintiff Charles A. Spradlin

was arrested in his driveway by Defendant Jonathan Salcedo, a Georgia State

Trooper. Plaintiff’s car was subsequently searched and towed. Plaintiff alleges

that Officer Salcedo arrested him without probable cause and in retaliation for

questioning the purpose of the traffic stop. Plaintiff further alleges that Officer

Salcedo unlawfully searched and towed his vehicle. Plaintiff sues Officer Salcedo
in his individual capacity for violations of his Fourth, Fifth, and Eighth

Amendment rights. He also seeks to add a retaliatory arrest claim against Officer

Salcedo for violation of the First Amendment.

I.    Allegations in the First Amended Complaint

      A.     Events Leading up to Plaintiff’s Arrest

      At approximately 2:14 p.m. on March 26, 2016, Plaintiff received a call

from his neighbor, Jan Turner O’Kelly, whose son had recently been killed in a

police altercation. (1st Am. Compl., Dkt. [17] ¶ 7.) She notified Plaintiff that

officers had set up a checkpoint in their neighborhood. (Id.) After receiving the

call, Plaintiff drove his vehicle south on Carver Mill Road toward a hill to gain a

vantage point of the surrounding area. (Id. ¶ 8.) He then activated his turn signals

before reaching the crest of the hill, knowing that a driveway was located there.

(Id.) Plaintiff slowly turned into the driveway, which was located about 715 feet

from the checkpoint area. (Id.) Before turning into the driveway, Plaintiff did not

see the checkpoint. (Id.)

      According to Plaintiff, his intent was to drive to the crest of the hill, observe

the checkpoint, and then return home. (Id.) From the driveway, Plaintiff saw two

patrol cars, but it was unclear if the officers were conducting a checkpoint. (Id. ¶

9.) After stopping briefly, he carefully backed out of the driveway and began to

                                          2
drive back toward his own driveway, located about 1,200 feet away. (Id.) Plaintiff

did not commit any traffic violations or make any reckless, evasive, or suspicious

driving maneuvers. (Id.) As he approached his driveway, Officer Salcedo’s patrol

car came toward him quickly with the sirens activated and lights flashing. (Id.

¶ 10.) Plaintiff pulled into his driveway, clear of any oncoming traffic. (Id.) He

stepped out of the car while keeping his hands clearly visible and stood calmly

next to his vehicle. (Id.)

      B.       Plaintiff’s Arrest

      After arriving in Plaintiff’s driveway, Officer Salcedo approached him and

asked why he had turned around at the sight of the checkpoint. (1st Am. Compl.,

Dkt. [17] ¶ 11.) Officer Salcedo also asked Plaintiff if he had a driver’s license.

(Id.) Plaintiff, pointing to his house, explained that he was returning home after

checking out the police presence at his neighbor’s request. (Id.) He confirmed that

he had a driver’s license, too, and asked for the basis of Officer Salcedo’s stop.

(Id.) Officer Salcedo became visibly agitated and told Plaintiff to turn around and

put his hands behind his back. (Id.) Plaintiff complied with Officer Salcedo’s

order. (Id.)

      Officer Salcedo placed handcuffs on Plaintiff and asked if he had any

weapons. (Id. ¶ 12.) Plaintiff said that he had a firearm stowed in the vehicle’s

                                          3
center console. (Id.) Officer Salcedo then reached into the rear pocket of

Plaintiff’s pants and retrieved his wallet. (Id. ¶ 13.) Plaintiff audibly objected to

the search of his person. (Id.)

        Another officer arrived at the scene. (Id.) The second officer held

Plaintiff’s upper arm while Officer Salcedo looked through the wallet and removed

Plaintiff’s driver’s license. (Id.)

        C.    Search and Impoundment of Plaintiff’s Vehicle

        Plaintiff was escorted to Officer Salcedo’s patrol car and locked in the

backseat. (1st Am. Compl., Dkt. [17] ¶ 14.) From there, Plaintiff observed Officer

Salcedo and the second officer searching his vehicle, including the glove

compartment, center console, rear cargo area, and inside a backpack. (Id. ¶ 15.)

At one point during the search, Officer Salcedo returned to the patrol car, and

Plaintiff audibly objected to the search of his vehicle. (Id. ¶ 16.) Officer Salcedo

replied, “It’s not a search, it’s an inventory subject to tow.” (Id.) Plaintiff’s wife

then came out of the house and spoke with the officers. (Id. ¶ 17.) Mrs. Spradlin

asked to drive Plaintiff’s vehicle up the driveway to the home, but Officer Salcedo

replied that he had decided to have the vehicle towed. (Id. ¶ 18.) Officer Salcedo

gave Mrs. Spradlin several personal items from the vehicle, including the firearm.

(Id.)

                                           4
      D.     Events Following the Arrest

      At approximately 4:00 p.m., the tow truck arrived to remove Plaintiff’s

vehicle from his driveway. (1st Am. Compl., Dkt. [17] ¶ 19.) Plaintiff was then

transported to the Pickens County Jail for booking on three charges: failure to

display license, obstruction of justice, and having unsafe tires. (Id.) He was

released around 7:45 p.m. after utilizing a bail bondsman. (Id. ¶ 20.) Plaintiff

could not retrieve his vehicle until two days later after paying $200 cash to the tow

company. (Id.)

      During a preliminary hearing on April 14, 2016, a judge dismissed the

obstruction of justice charge because there was “not in fact evidence to sustain that

a reasonable person would believe that a crime was committed[.]” (Id. ¶ 21.) He

also dismissed the unsafe tire charge because there was “never any testimony that

[the tires] were below 2/32 of an inch[.]” (Id. (alteration in original). The

prosecution later dropped the failure to display license charge. (Id.)

      Plaintiff filed this case on March 22, 2018. In his first Amended Complaint

[17], he sets forth three counts: violation of his Fourth, Fifth, Eighth, and

Fourteenth Amendment rights under 42 U.S.C. § 1983 (Count I); punitive damages

(Count II); and attorney’s fees pursuant to 42 U.S.C. § 1988 (Count III).

II.   Allegations in the Proposed Amended Complaint

                                           5
      On December 6, 2018, Plaintiff filed a motion requesting leave to file a

second amended complaint, (Dkt. [23]). The factual allegations in the proposed

amended complaint are identical to those set forth above. However, Plaintiff seeks

to add a retaliatory arrest claim stemming from Officer Salcedo’s purported

violation of his First Amendment rights. Plaintiff contends that he was arrested by

Officer Salcedo in retaliation for inquiring about the basis of the traffic stop. (2d

Am. Compl., Dkt. [23-1] ¶¶ 30–38.)

                                     Discussion

I.    Legal Standard – Motion to Amend

      Federal Rule of Civil Procedure 15(a)(2) states that “[t]he court should

freely give leave when justice so requires.” Fed.R.Civ.P. 15(a)(2). “If the

underlying facts or circumstances relied upon by a plaintiff may be a proper

subject of relief, he ought to be afforded an opportunity to test his claim on the

merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). “Generally, the Court will

only deny a request for leave to amend a complaint where there is evidence of

‘undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, or undue prejudice

to the opposing party by virtue of allowing the amendment, futility of amendment,




                                           6
etc.’” Atlanta Journal & Constitution v. City of Atlanta Dep't of Aviation, 175

F.R.D. 349, 350 (N.D. Ga. 1997) (quoting Foman, 371 U.S. at 182)

II.   Legal Standard – Motion to Dismiss

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this pleading standard does not require “detailed factual

allegations,” “labels and conclusions” or “a formulaic recitation of the elements of

a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In order to

withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(quoting Twombly, 550 U.S. at 570). A complaint is plausible on its face when the

plaintiff pleads factual content necessary for the court to draw the reasonable

inference that the defendant is liable for the conduct alleged. Id.

      At the motion to dismiss stage, “all-well pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir.

1999). However, the same does not apply to legal conclusions set forth in the

complaint. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009)

                                            7
(citing Iqbal, 556 U.S. at 678). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678. Furthermore, the court does not “accept as true a legal conclusion couched

as a factual allegation.” Twombly, 550 U.S. at 555.

III.   Analysis

       Officer Salcedo moves to dismiss Plaintiff’s complaint because it fails to

state a claim upon which relief can be granted. Officer Salcedo also opposes

Plaintiff’s motion for leave to amend on the basis of futility.

       As to the Motion to Dismiss, Officer Salcedo first argues that each of

Plaintiff’s claims must be dismissed because Plaintiff fails to show a violation of

the Fourth Amendment. Distilled to its essence, Officer Salcedo’s argument is

that: (a) the traffic stop was constitutionally proper; (b) Officer Salcedo had

probable cause to arrest and jail Plaintiff; (c) Officer Salcedo was permitted to

search Plaintiff after arresting him; and (d) Plaintiff’s vehicle was properly

inventoried and towed. Alternatively, Officer Salcedo argues that even if no

probable cause existed, he is nevertheless entitled to qualified immunity from

Plaintiff’s § 1983 claims.

       With respect to Plaintiff’s proposed retaliatory arrest claim, Officer Salcedo

similarly argues that the amendment would be futile because Plaintiff cannot show

                                           8
the absence of probable cause. Officer Salcedo then argues that even absent

probable cause, the claim would ultimately be barred by qualified immunity. The

Court will address each of these arguments in turn.

       A.     Fourth Amendment Claim

       Plaintiff asserts a claim against Officer Salcedo under 42 U.S.C. § 1983 for

violating his rights under the Fourth Amendment. 1 Section 1983 says:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of
       Columbia, subjects, or causes to be subjected, any citizen of the
       United States or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983. In order to prevail on a claim under § 1983, then, a plaintiff

must show two things: “(1) that the act or omission deprived plaintiff of a right,

privilege or immunity secured by the Constitution or laws of the United States, and

(2) that the act or omission was done by a person acting under color of law.”

Marshall Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th

Cir. 1993) (quoting Bannum, Inc. v. City of Ft. Lauderdale, 901 F.2d 989, 996–97



1
  Plaintiff’s complaint alleges that Officer Salcedo violated his rights under the Fifth and
Eighth Amendments as well. However, Plaintiff has withdrawn those allegations, (Resp.
to MTD, Dkt. [22] at 19), as he must, since his “Deprivation of Civil Rights” claim
implicates only the Fourth Amendment.
                                             9
(11th Cir. 1990)). Officer Salcedo does not dispute that he was acting under color

of state law, so the Court’s focus is solely on whether Officer Salcedo’s conduct

violated Plaintiff’s constitutional rights.

             1.     Constitutional Violation

      Again, Plaintiff alleges that Officer Salcedo deprived him of his rights under

the Fourth Amendment. Specifically, Plaintiff challenges four aspects of his

interaction with Officer Salcedo: (1) the checkpoint and initial traffic stop; (2)

Plaintiff’s arrest; (3) Officer Salcedo’s search of the vehicle; and (4) the

impoundment of Plaintiff’s vehicle. If a violation occurred at any stage of the

interaction, Plaintiff’s claim must move forward. 2

      And for that reason the Court need not decide, at this stage, whether the

vehicle checkpoint itself—as opposed to the alleged misconduct of Officer Salcedo

in manning the checkpoint—violated Plaintiff’s constitutional rights. Nor is it

necessary to assess the lawfulness of the initial stop. Even assuming the

checkpoint was proper, Mich. Dep’t of State Police v. Sitz, 496 U.S. 444, 447

(1990), and that Officer Salcedo had a “reasonable suspicion” to stop Plaintiff,


2
   That is because unlike other complaints which might break allegedly unlawful police
activity into several counts—say, for unlawful stop, false arrest, etc.—Plaintiff’s
complaint includes only one cause of action under the Fourth Amendment: Count I. So,
if Plaintiff has sufficiently alleged a Fourth Amendment violation at any point in his
interaction with Officer Salcedo, then Count I will move forward.
                                              10
United States v. Hardy, 855 F.2d 753, 755, 757 (11th Cir. 1988) (quoting Terry v.

Ohio, 392 U.S. 1, 21 (1968)), the Court finds that Plaintiff has sufficiently alleged

that Officer Salcedo’s subsequent actions violated Plaintiff’s rights under the

Fourth Amendment.

       “Plainly, an arrest without probable cause violates the right to be free from

an unreasonable search under the Fourth Amendment.” Durruthy v. Pastor, 351

F.3d 1080, 1088 (11th Cir. 2003); see Skop v. City of Atlanta, 485 F.3d 1130,

1137 (11th Cir. 2007) (noting that the reasonableness of an arrest is determined by

the presence or absence of probable cause). “Probable cause to arrest exists when

law enforcement officials have facts and circumstances within their knowledge

sufficient to warrant a reasonable belief that the suspect had committed or was

committing a crime.” Skop, 485 F.3d at 1137.

       Applying that standard at this stage, the Court finds that Officer Salcedo

lacked probable cause to arrest Plaintiff for failure to display license or obstruction

of justice.3 The offense of failure to display license is found in the Official Code



3
  Officer Salcedo’s Motion to Dismiss and the subsequent briefs do not meaningfully
address the “unsafe tires” charge. Instead, Officer Salcedo rests solely on the other two
charges. He states: “To seize Plaintiff, Trooper Salcedo needed only to have cause to
believe Plaintiff had committed one offense.” (Def. MTD Subst. Br., Dkt. [20-1] at 10
(citing Devenpeck v. Alford, 543 U.S. 146, 153 (2004); Lee v. Ferraro, 284 F.3d 1188,
1195–96 (11th Cir. 2002))).
                                            11
of Georgia: “Every licensee shall display his or her license upon the demand of a

law enforcement officer.” O.C.G.A. § 40-5-29(b). Additionally, the Code defines

obstruction of justice as “a person who knowingly and willfully obstructs or

hinders any law enforcement officer . . . in the lawful discharge of his or her

official duties . . . .” O.C.G.A. § 16-10-24(a). Taking the facts in the Amended

Complaint as true, no reasonable officer in Officer Salcedo’s position could have

believed that probable cause existed to arrest Plaintiff for failure to display his

license or obstruction of justice.

      According to the complaint, Officer Salcedo approached Plaintiff and asked

(1) why he turned around after seeing the roadblock and (2) whether he possessed

his driver’s license. (1st Am. Compl., Dkt. [17] ¶ 11.) Plaintiff replied to the first

question by explaining that “he was merely returning to his home after checking

out the police presence at his neighbor’s request” and indicated that he was

currently in his driveway by pointing up to his house. (Id.) He replied to Officer

Salcedo’s second question by confirming that “he indeed had his driver’s license.”

(Id.) Plaintiff then asked for the legal basis of the stop of his vehicle. (Id.) After

becoming “agitated,” Officer Salcedo asked Plaintiff to turn around and put his

hands behind his back. (Id.) Plaintiff complied, and Officer Salcedo handcuffed

him then removed Plaintiff’s wallet from his back pocket to retrieve his driver’s

                                           12
license. (Id.¶¶ 11–13.) This brief interaction, in no way, indicates that Plaintiff

ever failed to produce his license upon demand or that he otherwise obstructed

Officer Salcedo.

      Yet, Officer Salcedo argues that Plaintiff “essentially admitted to these

offenses in his allegations.” (Def. MTD Subst. Br., Dkt. [20-1] at 10). That is so,

Officer Salcedo insists, because Plaintiff questioned the basis for the stop rather

than immediately producing his license.

      Based on the allegations in the complaint, however, Officer Salcedo did not

demand that Plaintiff hand over his license. Instead, he “demanded to know if

Plaintiff possessed a driver’s license.” (1st Am. Compl., Dkt. [17] ¶ 11 (emphasis

added).) Plaintiff said that he did. (Id.) But Officer Salcedo never made clear that

Plaintiff should actually produce the license. Compare O.C.G.A. § 40-5-29(b)

(requiring—unambiguously—a driver to display his license on “demand”). Thus,

under the facts alleged by Plaintiff, Officer Salcedo did not have probable cause to

arrest Plaintiff for failing to produce his license.

      Nor was there probable cause to arrest Plaintiff for obstruction of justice. It

is true that Plaintiff questioned the legal basis of the stop rather than immediately

producing his license, but such behavior is insufficient to constitute obstruction

under Georgia law. “Although Georgia courts have held that words alone can

                                            13
constitute obstruction,” the general rule is that there must be “words plus

something more.” WBY, Inc. v. DeKalb Cty., 695 F. App’x 486, 492–93 (11th

Cir. 2017) (per curium) (quoting Harris v. State, 493 314 Ga. App. 816 (2012)

(reviewing Georgia case law and finding “no case upholding an obstruction

conviction based solely upon a defendant’s act of speaking to, remonstrating with,

or even criticizing an officer during the performance of his duties”)).

      So, in WBY, Inc. for example, the Eleventh Circuit found no arguable

probable cause for obstruction of justice under O.C.G.A. § 16-10-24(a) where the

plaintiff “briefly hesitated to obey [the officer’s] ambiguous instructions . . . after

he had already stopped at the officer’s request” and was arrested “while attempting

to inform the officer that he was the valet [at the adult entertainment club being

raided] and to inquire as to what the officers were doing.” 695 F. App’x at 492.

Similarly here, Plaintiff failed to immediately produce his driver’s license after an

ambiguous question from Officer Salcedo; instead, he told Officer Salcedo that he

possessed a license and tried to explain the reason for his prior conduct, then asked

for the basis of the stop. Such behavior, like that in WBY, Inc., “did not even

amount to criticism or challenge of [Officer Salcedo],” but rather was an “attempt[]

to disclose information” and to understand the officer’s behavior. Id. at 493.

Plaintiff’s statements, then—without more—“cannot establish arguable probable

                                           14
cause to arrest.” Id.; see also Skop, 485 F.3d at 1139 (“When, as under Skop’s

version of the facts, an individual . . . simply reiterates or attempts to clarify a

perfectly reasonable question directed to the officer, there is neither probable cause

nor arguable probable cause to arrest for obstruction.”); Davis v. Williams, 451

F.3d 759, 767 (11th Cir. 2006) (“Neither an owner’s simple inquiry as to why

officers are present on his property nor a person’s attempt to bring a dangerous

situation to the officer's attention can be construed as obstruction of justice or

disorderly conduct. Nor can a citizen be precluded by the threat of arrest from

asking to speak to an officer's superior or from asking for an officer’s badge

number. Those inquiries likewise do not constitute obstruction of justice . . . .”).

       Accordingly, based on the facts in the Amended Complaint, Officer Salcedo

did not have probable cause to arrest Plaintiff for failing to display his license or

disorderly conduct. And by extension, under those same facts, Officer Salcedo

also lacked probable cause to search Plaintiff’s vehicle:4 “A search of an individual


4
  Even if the arrest were lawful, without a warrant or other exception to the warrant
requirement, “[p]olice may search a vehicle incident to a recent occupant’s arrest only if
the arrestee is within reaching distance of the passenger compartment at the time of the
search or it is reasonable to believe the vehicle contains evidence of the offense of
arrest.” Arizona v. Gant, 556 U.S. 332, 351 (2009). Here, Plaintiff was already
handcuffed and locked in the backseat of the police car when Officer Salcedo began to
search the vehicle. (1st Am. Compl., Dkt. [17] ¶ 15.) Thus, Plaintiff was not within
reaching distance of anything in the vehicle during the search. Further, Plaintiff was
arrested for failure to display license, obstruction of justice, and having unsafe tires. (Id.
                                              15
or a vehicle is improper if the initial seizure of the person or vehicle was

unlawful.” United States v. Strickland, 902 F.2d 937, 940 (1990)). Similarly,

Officer Salcedo does not offer any justification for his choice to inventory and tow

Plaintiff’s car. The policy rationale behind allowing an officer to conduct an

inventory search incident to an arrest lies with ensuring the safety of the officer

and the property itself. Colorado v. Bertine, 479 U.S. 367, 372–73 (1987).

According to the Amended Complaint, however, Plaintiff’s vehicle was parked “40

feet off of Carver Mill Road in his own personal driveway, clear of any oncoming

traffic” and Plaintiff’s wife was ready and willing to take possession of the vehicle,

(Am. Compl. Dkt. [17] ¶¶ 10, 18), so there were no safety interests implicated.

Nor does Officer Salcedo assert that he chose to inventory Plaintiff’s vehicle

because he was following standard procedure. Sammons v. Taylor, 967 F.2d 1533,

1543 (11th Cir. 1992) (“Even if an arrestee’s vehicle is not impeding traffic or

otherwise presenting a hazard, a law enforcement officer may impound the vehicle,

so long as the decision to impound is made on the basis of standard criteria and on

the basis of something other than suspicion of evidence of criminal activity.”




¶ 19.) It would be wholly unreasonable for Officer Salcedo to hope to find evidence of
any of those charges in the interior of the vehicle, especially since he already had
Plaintiff’s driver’s license in his possession when he began the search.
                                           16
(internal quotations omitted)). Thus, Plaintiff has alleged sufficient facts to

support a claim that Officer Salcedo violated his Fourth Amendment rights.


             2.     Qualified Immunity

      Officer Salcedo raises the defense of qualified immunity. “Qualified

immunity offers complete protection for individual public officials performing

discretionary functions ‘insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.’” Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th Cir. 2012) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To claim qualified immunity, a

defendant must first show he was performing a discretionary function. Moreno v.

Turner, 572 F. App’x 852, 855 (11th Cir. 2014). “Once discretionary authority is

established, the burden then shifts to the plaintiff to show that qualified immunity

should not apply.” Edwards v. Shanley, 666 F.3d 1289, 1294 (11th Cir. 2012)

(quoting Lewis, 561 F.3d at 1291). A plaintiff demonstrates that qualified

immunity does not apply by showing: “(1) the defendant violated a constitutional

right, and (2) the right was clearly established at the time of the alleged violation.”

Moreno, 572 F. App’x at 855.

      Here, Plaintiff does not dispute that Officer Salcedo’s actions were

discretionary, so the burden shifts to Plaintiff to show that Officer Salcedo is not
                                          17
entitled to qualified immunity. But, having found Plaintiff’s allegations sufficient

to state a constitutional violation, 5 there is only one remaining inquiry: whether the

right violated was clearly established at the time. The Court finds that it was: “It is

clearly established that an arrest made without probable cause violates the Fourth

Amendment.” Redd v. City of Enterprise, 140 F.3d 1378, 1382 (11th Cir. 1998).

Thus, Officer Salcedo is not—at this stage of the proceedings—entitled to

qualified immunity.

       B.     Proposed First Amendment Claim

       Plaintiff seeks leave to amend his complaint a second time to add a

retaliatory arrest claim. Officer Salcedo argues that leave should be denied

because the proposed claim is futile. Officer Salcedo bases this argument—like

those made in support of his motion to dismiss—on the belief that his actions were

supported by probable cause and, alternatively, that he is entitled to qualified


5
  The Court notes that while the standard for a false arrest claim itself is probable cause,
“[t]o receive qualified immunity, an officer need not have actual probable cause, but only
‘arguable’ probable cause.” Brown v. City of Huntsville, 608 F.3d 724, 734 (11th Cir.
2010). “Arguable probable cause exists where ‘reasonable officers in the same
circumstances and possessing the same knowledge as the Defendants could have believed
that probable cause existed to arrest Plaintiff.’” Id. (quoting Kingsland v. City of Miami,
382 F.3d 1220, 1232 (11th Cir. 2004)). This makes no difference, however, because for
the same reasons described in Part III.A.1, supra, based on the allegations in the
complaint, no reasonable officer in Officer Salcedo’s position could have believed that
probable cause existed to arrest Plaintiff for failure to display license or obstruction of
justice.
                                            18
immunity. The Court has already found that Officer Salcedo lacked probable

cause to arrest Plaintiff. Under the qualified immunity analysis, however, Plaintiff

still bears the burden to show that his First Amendment rights were violated and

that the violation was clearly established at the time in question.

             1.     Constitutional Violation

      To state a claim of retaliation for exercising rights under the First

Amendment, Plaintiff must allege facts establishing (1) “his speech or act was

constitutionally protected;” (2) he “suffered adverse conduct that would likely

deter a person of ordinary firmness from engaging in such speech;” and (3) “there

is a causal connection between the retaliatory actions and the adverse effect on

speech.” Castle v. Appalachian Tech. Coll., 631 F.3d 1194, 1197 (11th Cir. 2011);

Hartman v. Moor, 547 U.S. 250, 261 (2006).

      As to the first prong, Plaintiff alleges that his question to Officer Salcedo

about the legal basis behind the traffic stop amounts to protected speech. The

Court agrees. It has long been established that “the First Amendment protects a

significant amount of verbal criticism and challenge directed at police officers.”

City of Houston, Tex. v. Hill, 482 U.S. 451, 452 (1987). Indeed, “[t]he freedom of

individuals verbally to oppose or challenge police action without thereby risking

arrest is one of the principal characteristics by which we distinguish a free nation

                                          19
from a police state.” Id. And where, as here, the speech in question does not even

rise to the level of a “verbal criticism” or “challenge,” but is instead, a perfectly

reasonable question about the basis for a traffic stop, it cannot serve as a valid

basis for arrest. Skop, 485 F.3d at 1139; see also Davis, 451 F.3d at (explaining

that “a citizen [cannot] be precluded by the threat of arrest from asking to speak to

an officer’s superior or from asking for an officer’s badge number”). Therefore,

the Court finds that Plaintiff’s conduct was protected under the First Amendment.

      The second prong—that the plaintiff “suffered adverse conduct that would

likely deter a person of ordinary firmness from engaging in such speech,” Castle,

631 F.3d at 1197—is also easily met. There is no question that causing an

individual to be arrested adversely affects the speech in question. See Andrews v.

Scott, 729 F. App’x 804, 812 (11th Cir. 2018) (“[E]ven the threat of arrest would

likely deter a person of ordinary firmness from the exercise of First Amendment

rights, at least to some degree.”). Accordingly, the Court moves to the final part of

the analysis.

      Under the third prong, Plaintiff must allege that there is a causal connection

between the retaliatory actions and the adverse effect on speech. This requires

Plaintiff to show that his protected speech was the “but-for” cause of the arrest—in




                                           20
other words, that Officer Salcedo would not have made the arrest if Plaintiff had

not engaged in his protected speech. Hartman, 547 U.S. at 261.

      Plaintiff clearly alleges in the proposed claim that he was arrested because of

his statements to Officer Salcedo. This allegation is buttressed by the “close

temporal proximity” between Plaintiff’s speech and the arrest, Akins v. Fulton

Cty., 420 F.3d 1293, 1305 (11th Cir. 2005), as well as the lack of probable cause,

Hartman, 547 U.S. at 261 (“Demonstrating that there was no probable cause for the

underlying criminal charge will tend to reinforce the retaliation evidence and show

that retaliation was the but-for basis for instigating the prosecution, while

establishing the existence of probable cause will suggest that prosecution would

have occurred even without a retaliatory motive.”). Accordingly, Plaintiff has

sufficiently alleged that Officer Salcedo arrested him in retaliation for protected

speech in violation of Plaintiff’s First Amendment Right.

             2.     Clearly Established

      Finally, Plaintiff’s right to be free from retaliatory arrest was clearly

established at the time in question. The Eleventh Circuit “and the Supreme Court

have long held that state officials may not retaliate against private citizens because

of the exercise of their First Amendment rights.” Bennett v. Hendrix, 423 F.3d

1247, 1255 (11th Cir. 2005); see also Hill, 482 U.S. at 462–63 (“The freedom of

                                          21
individuals verbally to oppose or challenge police action without thereby risking

arrest is one of the principal characteristics by which we distinguish a free nation

from a police state.”). Thus, Officer Salcedo is not entitled to qualified immunity

at this stage of the proceedings. And because Plaintiff’s retaliatory arrest claim

would not be barred by probable cause or qualified immunity, the proposed

amendments would not be futile.

                                     Conclusion

      For the reasons discussed above, Defendant’s Motion to Dismiss [18] is

DENIED, except as to Plaintiff’s withdrawn allegations related to purported

violations of his Fifth and Eighth Amendment rights; the Motion to Dismiss is

GRANTED to the extent Plaintiff’s “Deprivation of Civil Rights” claim seeks to

implicate any Amendment other than the Fourth. Plaintiff’s Motion for Leave to

File a Second Amended Complaint [23] is GRANTED.

      SO ORDERED this 12th day of July, 2019.



                                       ________________________________
                                       RICHARD W. STORY
                                       United States District Judge




                                          22
